


Exhibit 10.15.2

 

FORM OF

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (this “Amendment”) is effective as of
the 1st day of January, 2009 (the “Effective Date”) by and between INCYTE
CORPORATION (f/k/a Incyte Genomics, Inc.), a Delaware corporation (the
“Company”), and [the individuals listed on Schedule A] (the “Executive”).

 

WHEREAS, the parties entered into that certain Employment Agreement dated as of
November 21, 2003 (the “Employment Agreement”).

 

WHEREAS, the parties desire to amend the Employment Agreement, as set forth
below, to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.                                       The Employment Agreement is hereby
amended to include the following new Section 6:

 

“SECTION 6.  CODE SECTION 409A COMPLIANCE.

 

(a)                                  To the fullest extent applicable, amounts
and other benefits payable under this Agreement are intended to be exempt from
the definition of “nonqualified deferred compensation” under section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Section 409A and, to the extent that any
such amount or benefit is or becomes subject to Section 409A due to a failure to
qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such final Treasury regulations, this Agreement
is intended to comply with the applicable requirements of Section 409A with
respect to such amounts or benefits.  This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, for purposes of determining the payment date of
any amounts that are treated as nonqualified deferred compensation under
Section 409A that become payable under this Agreement in connection with a
termination of employment, the Termination Date shall be the date on which the
Executive has incurred a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h), or in subsequent IRS guidance under
Code section 409A.

 

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything in this Agreement
or elsewhere to the contrary, if the Company reasonably determines that (A) the
Executive is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the Executive’s Termination Date and (B) commencement of
any payments or other benefits payable under this Agreement in connection with
the Executive’s separation from service, including without limitation, payment
of any of the payments on the scheduled payment dates specified in Section 2,
will subject the Executive to an “additional tax” under
Section 409A(a)(1)(B) (together with any interest or penalties imposed with
respect to, or in connection with, such tax, a “Section 409A Tax”), then the
Company shall withhold payment of any such payments or benefits until the first
business day of the seventh month following the date of the Executive’s
Termination Date or, if earlier, the date of the Executive’s death (the “Delayed
Payment Date”).  In the event that this Section 8(c) requires any payments to be
withheld, such withheld payments shall be accumulated and paid in a single lump
sum, with interest at the applicable federal rate provided in section
7872(f)(2) of the Code, on the Delayed Payment Date.

 

(d)                                 In each case where this Agreement provides
for the payment of an amount that constitutes nonqualified deferred compensation
under Section 409A to be made to the Executive within a designated period (e.g.,
within 30 days after the Termination Date) and such period begins and ends in
different calendar years, the exact payment date within such range shall be
determined by the Company, in its sole discretion, and the Executive shall have
no right to designate the year in which the payment shall be made.

 

(e)                                  The Company and the Executive may agree to
take other actions to avoid the imposition of a Section 409A Tax at such time
and in such manner as permitted under Section 409A.”

 

2.                                       The Employment Agreement is and shall
continue in full force and effect, except as amended by this Amendment.

 

3.                                       Any and all capitalized terms which are
not explicitly defined herein shall have the meaning ascribed to them in the
Employment Agreement.

 

4.                                       This Amendment may be signed in
counterpart originals, which collectively shall have the same legal effect as if
all signature appeared on the same physical document.  This Amendment may be
signed and exchanged by electronic or facsimile transmission, with the same
legal effect as if the signatures had appeared in original handwriting on the
same physical document.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
effective as of the date written above.

 

 

 

EXECUTIVE

 

 

 

 

Date:  December 30, 2008

 

 

 

 

 

 

INCYTE CORPORATION

 

 

 

 

Date:  December 30, 2008

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

On December 30, 2008, the Company entered into amendments to employment
agreements with each of its Executive Vice Presidents listed below:

 

Patricia S. Andrews (Employment Agreement effective date of October 20, 2008)

Steven M. Friedman

David C. Hastings

Richard S. Levy

Brian W. Metcalf

Patricia A. Schreck (Employment Agreement effective date of December 8, 2003)

Paula J. Swain

 

Except where reference is made to the name of the individuals in each amendment
or the effective date of the employment agreement, such amendments are identical
to this form.

 

4

--------------------------------------------------------------------------------
